DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-20 in the reply filed on 10/25/2021 is acknowledged.
In view of Applicant’s amendments NO Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Drawings
The drawings are objected to because of the following:
The first and second sheet of the drawings are missing labels for Fig. 1 and Fig. 2.  
In Fig. 6b, the label for the travel portion 84 is not aligned with the location of the travel portion in Figure 6b. The Examiner suggests amending the label such that it is directed to the location of the travel portion.
In Fig. 6b, the label for the lockout portion 86 is not aligned with the location of the lockout portion in Figure 6b. The Examiner suggests amending the label such that it is directed to the location of the lockout portion.
In Fig. 6b, the label for the guide pin retention portion 82 is not aligned with the location of the guide pin retention portion in Fig. 6b. The Examiner suggests amending the label such that it is directed to the location of the guide pin retention portion.
In Fig. 6c, the label for the travel portion 84 is not aligned with the location of the travel portion in Figure 6c. The Examiner suggests amending the label such that it is directed to the location of the travel portion.
In Fig. 6c, reference numeral 10, which refers to a needle safety system 10 appears to be labeling the guide track 14 and not the needle safety system. The Examiner suggests amending the label such that it is directed to the location of the needle safety system (for example similar to how Fig. 6b has included reference numeral 10 and its associated label).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
83 in Fig. 8.
32 in Fig. 9.  
16a in Fig. 10.
16b in Fig. 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0037] recites “For example Fig. 5a…The guide pin 22 is located in guide pin retention portion 82 and is prevented from advancing into travel portion 84 by the retention rib 76.”  However, Fig. 5a shows that the tamper rib 72 prevents the guide pin 22 from advancing into the travel portion 84. The Examiner would like to clarify which rib either the retention rib or the tamper rib prevents the advancement to the travel portion.
[0037] recites “As shown in Fig. 5c, if the cap 66 were to be placed back onto the sleeve 12 at this point, while the guide pin 22 is in the travel portion 84, the flat surface 74 of the tamper rib 72 would abut the guide pin 22”. However, Fig. 5c shows that the flat surface 
[0040] recites “The torsional force from spring 22”. However, this is the incorrect reference numeral for the spring as it should be #24.
[0041] recites “Guide pin 22 beings at starting point 200 where it is retained by retention rib 76”. However, as mentioned previously in relation to Figs. 5a-c it appears as if the tamper rib 72 prevents the advancement.
Appropriate correction is required.
Claim Objections
Claims 9 and 20 are objected to because of the following informalities:
 Claim 9, line 2 recites “the lock out portion”. The Examiner suggests the amendment of “the lockout portion” in order to improve claim language consistency throughout the claims.
Claim 20, line 17 recites “the torqueable compression spring on the collar and the sleeve”. The Examiner suggests an amendment of “the torqueable compression spring on the multi-part collar and the sleeve” in order to keep the claim language consistent throughout the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “the guide pin retention portion of the guide track has a channel configured to receive a retention rib of the cap”. However, Applicant’s specification and drawings do not show the guide pin retention portion (82) having a channel configured to receive a retention rib (76). Rather, Figures 5a-5c appear to show a channel of the travel portion (84) receiving the retention rib.
Claim 20, lines 13-14 recites “wherein the guide pin is located in the guide pin retention portion and abuts the retention rib”. However, Applicant’s specification and drawings do not show the guide pin (22) located in the guide pin retention portion (82) AND abutting the retention rib (76). Rather Figures 5a-5c appear to show the guide pin being located in the travel portion (84) and abutting the retention rib (76).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 5-6, and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2015/0246182; hereinafter referred to as Evans) in view of Aneas (US 2018/0177955).
With regards to claim 1, Evans discloses (Figs. 16-27) a needle safety system (200) for use with a syringe (202), the needle safety system comprising: 
a sleeve (212); 
a guide track (T) formed in the sleeve (See Fig. 18 and [0078] “The outer tube 212 is preferably fabricated from a polymeric material as two molded first and second semi-cylindrical piece parts 213a, 213b, each a mirror image of the other”. Fig. 18 shows the guide track T formed in the sleeve 212.) and having a guide pin retention portion (T1) a travel portion (T2), and a lockout portion (T3); 
a collar (214) configured to be coupled to a portion of the syringe (See [0078] “A collar 214 slidably received in the outer tub 212 is rotatably attachable to the hub 205 at the distal end 202a or the barrel 202” wherein according to [0075] the hub 205 is a portion of the barrel/syringe 202) and having a guide pin (218) radially extending from an exterior surface of the collar (See Fig. 19), 
a torqueable compression spring (216) is configured to apply a translational biasing force between the collar and the sleeve (See [0093] “preventing axial and circumferential movement of the collar pin 218 relative to the outer tube 212 as the force member 216 biases the collar pin 218 against movement in the distal direction while allowing rotational movement of the collar 214 in unison with the outer tube 212 relative to the hub 205 about which the collar 214 may freely 
a cap (248) is configured to retain the guide pin in the guide pin retention portion of the guide track when the cap is coupled to the sleeve (The cap is configured to retain the guide pin in the guide pin retention portion of the guide track when the cap is coupled to the sleeve because according to [0095] in order to operate the injection device the cap needs to be removed prior to the guide pin moves out of the guide pin retention portion), 
wherein when the cap is removed from the sleeve, the torqueable compression spring advances the guide pin into the travel portion of the guide track (See [0078] “A biasing member 216, such as a coil spring…biases the outer tube 212 in a distal direction away from the user. A cap 248 is removably attached to the distal end 218a of the outer tube 212” and [0095] “grasping and moving the cap 248 distally along…At initiation of an injection, the force applied by the skin to the outer tube 212 moves the collar pin 218 out of the pre-injection position (i) and along the beginning of the first track segment T1.”) (The guide track T is formed in the sleeve 212. Therefore, as the torqueable compression spring/biasing member 218 advances the sleeve/outer tube 212 distally the guide pin/collar pin 218 is moved into the travel portion/second track segment T2 of the guide track/track.).
However, Evans is silent with regards to a rotational biasing force between the guide pin and the sleeve preventing movement of the guide pin in a direction opposite to a guide pin biasing direction of the rotational biasing force.

a sleeve (18), 
a guide track (180) formed in the sleeve (See [0035] “This sleeve 18 defines…two openings 180 in which the pins 160 respectively engage”) and having a guide pin retention portion (180a) a travel portion (180b), and a lockout portion (180c); 
a collar (16b) configured to be coupled to a portion of the syringe (See [0033] “The rear part 16b of the sleeve 16 forms a collar which snaps around the nose 8 of the syringe 1.”) and having a guide pin (160) radially extending from an exterior surface of the collar (See [0033] “The collar 16b also comprises two diametrically opposed pins 160, which protrude radially outwards with respect to the longitudinal axis X1.”), 
a torqueable compression spring (20) is configured to apply a translational biasing force ([0044] “the outer sleeve 18 is resiliently returned to the advanced position by the spring 20, as represented by the arrows F3 in Fig. 10”) between the collar and the sleeve and a rotational biasing force between the guide pin and the sleeve preventing movement of the guide pin in a direction opposite to a guide pin biasing direction of the rotational biasing force (See [0045] “this spring 20 exerts when compressed, a torque on the sleeve 18 which is directed, because of its winding direction, in the counterclockwise direction in the plan view in Fig. 11…This combination prevents the pins 160 from returning towards the passage 160b if the user tries to move the sleeve 18 back after injection.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the torqueable compression spring of Evans with a teaching of Aneas such that the torqueable compression spring is configured to apply a rotational 
The needle safety system of Evans modified in view of Aneas will hereinafter be referred to as the needle safety system of Evans and Aneas.
With regards to claim 2, the needle safety system of Evans and Aneas teaches the claimed invention of claim 1, and Evans further teaches (Figs. 16-27) that the lockout portion (T3) and the guide pin retention portion (T1) are on opposite sides of the travel portion (T2) of the guide track (T) (See Fig. 24, which shows that the lockout portion and guide pin retention portion is on opposite sides of the travel portion).
With regards to claim 3, the needle safety system of Evans and Aneas teaches the claimed invention of claim 1, and Evans further teaches (Figs. 16-27) the syringe safety system (200) further comprising a cap seat (212a) formed in the sleeve (212), the cap seat configured to receive a portion of the cap (248) (See [0078] “A cap 248 is removably attached to the distal end 212a of the outer tube 212”).
With regards to claim 5
With regards to claim 6, the needle safety system of Evans and Aneas teaches the claimed invention of claim 1, and Evans further teaches (Figs. 16-27) the collar (214) comprises an inner collar (220) and an outer collar (230) rotatably coupled to the inner collar (See [0079] “a generally cylindrical outer body 230 which surrounds the inner body 220 and is rotatable relative thereto”), and wherein the guide pin (218) extends from the outer collar (See Fig. 20, which shows the guide pin 218 extending from the outer collar 230. Also see [0078] “collar pins 218 extending radially outwardly from the collar 214”).
With regards to claim 8, the needle safety system of Evans and Aneas teaches the claimed invention of claim 6, and Evans further teaches (Figs. 16-27) the travel portion (T2) of the guide track (T) is straight (See Fig. 24, which shows the travel portion to be straight).
With regards to claim 9, the needle safety system of Evans and Aneas teaches the claimed invention of claim 1, and Evans further teaches (Figs. 16-27) that when the guide pin (218) is in the lock out portion (T3) of the guide track (T), the collar (214) does not move relative to the sleeve (212) (See [0093] “a lock (iii) preventing axial and circumferential movement of the collar pin 218 relative to the outer tube 212 as the force member 216 biases the collar pin 218 against movement in the distal direction while allowing rotational movement of the collar 214”. The collar does not move relative to the sleeve as axial and circumferential movement of the pin, which is a part of the collar, is prevented.).
With regards to claim 10, the needle safety system of Evans and Aneas teaches the claimed invention of claim 1, and Evans further teaches (Figs. 16-27) the sleeve (212) comprises a second guide track (See Fig. 18, T and [0078] “a pair of diametrically opposed tracks “T” is formed in the inner surface of the outer tube 212”) formed in the sleeve, the second guide track having a second guide pin retention portion (T1), a second travel portion (T2), and a second 3) (See [0088] “Track T comprises: a first track segment T1, a second track segment T2, and a third track segment T3”).
With regards to claim 11, the needle safety system of Evans and Aneas teaches the claimed invention of claim 10, and Evans further teaches (Figs. 16-27) the guide track and the second guide track are formed on opposite sides of the sleeve (See Fig. 18, T and [0078] “a pair of diametrically opposed tracks “T” is formed in the inner surface of the outer tube 212”).
With regards to claim 12, the needle safety system of Evans and Aneas teaches the claimed invention of claim 10, and Evans further teaches (Figs. 16-27) the collar has a second guide pin (218) configured to engage the second guide track (T) (See [0078] “A pair of diametrically opposed tracks "T" is formed in the inner surface of the outer tube 212 and receives therein collar pins 218 extending radially outwardly from the collar 214 to guide the collar 214 to a plurality of positions within the outer tube 212.” and see Fig. 19 which shows a first and second guide pin 218).
With regards to claim 13, the needle safety system of Evans and Aneas teaches the claimed invention of claim 1, and Evans further teaches (Figs. 16-27) that the sleeve (212) comprises a cylindrical portion (See [0078] “The outer tube 212 is preferably fabricated from a polymeric material as two molded first and second semi-cylindrical piece parts 213a, 213b, each a mirror image of the other, subsequently fused together to form the single unitary outer tube 212”) having a distal end (the end towards 212a in Fig 17) and a proximal end (the end towards 212b in Fig. 17), 
wherein the guide track (T) is provided in the cylindrical portion (See Fig. 17), 
wherein at least part of the guide track forms a channel (See Fig. 18) into an inner surface of the sleeve at a depth not extending through an entire thickness of the sleeve (See [0078] “A 
wherein the guide pin retention portion (T1) opens to the travel portion (T2) near the proximal end (the end towards 212b in Fig. 17)of the cylindrical portion (See Fig. 24), and 
wherein the lockout portion (T3) and the guide pin retention portion (T1) are on opposite sides of the travel portion (T2) of the guide track (T) (See Fig. 24, which shows the lockout portion and the guide pin retention portion on the opposite sides of the travel portion).
With regards to claim 14, the needle safety system of Evans and Aneas teaches the claimed invention of claim 13, and Evans further teaches (Figs. 16-27) that the lockout portion (T3) comprises a capture portion (See Examiner annotated Fig. 24 below, hereinafter referred to as Fig. A) and a channel portion (See Fig. A) extending from the travel portion (T2) to the capture portion.

    PNG
    media_image1.png
    819
    514
    media_image1.png
    Greyscale

With regards to claim 15, the needle safety system of Evans and Aneas teaches the claimed invention of claim 14, and Evans further teaches (Figs. 16-27) that the capture portion (See Fig. A above) includes a guide pin block (T3C) configured to retain the guide pin (218) inside the capture portion, wherein the guide pin prohibits the relative movement of the sleeve and the collar supporting the guide pin (See [0097] “the third-track-segment third portion T3C
With regards to claim 16, the needle safety system of Evans and Aneas teaches the claimed invention of claim 15, and Evans further teaches (Figs. 16-27) the cylindrical portion (See [0078] “The outer tube 212 is preferably fabricated from a polymeric material as two molded first and second semi-cylindrical piece parts 213a, 213b, each a mirror image of the other, subsequently fused together to form the single unitary outer tube 212”)  has a longitudinal axis (see the longitudinal axis extending between the arrow located near the distal direction label and the arrow located near the proximal direction label in Fig. 24) extending between the distal end (see end located at 212a in Fig. 17) and the proximal end (see end located at 212b in Fig. 17) of the cylindrical portion, and wherein the travel portion (T2) of the guide track is straight and is parallel to the longitudinal axis (See Fig. 24, which shows that the travel portion being straight and parallel to the longitudinal axis).
With regards to claim 17, the needle safety system of Evans and Aneas teaches the claimed invention of claim 15, and Evans teaches (Figs. 16-27) the guide pin retention portion (T1) of the guide track (T) has a channel (See Fig. 24 and the channel located at T) configured to receive a retention rib of the cap (As the claim has recited “configured to” language the limitation of “a retention rib of the cap” is not positively recited and therefore not structurally needed in the rejection. Therefore, the needle safety system of Evans and Aneas teaches that the guide pin retention portion of the guide track has a channel which could receive a retention rib of the cap).
With regards to claim 18, the needle safety system of Evans and Aneas teaches the claimed invention of claim 15, and Evans further teaches (Figs. 16-27) that the sleeve (212) is assembled from two semi-circular portions (213a, 213b) (See Fig. 18 and [0078] “The outer tube 
With regards to claim 19, the needle safety system of Evans and Aneas teaches the claimed invention of claim 13, and Evans further teaches (Figs. 16-27) that the guide track (T) is formed entirely on the inner surface of the sleeve (212) (See [0078] “A pair of diametrically opposed tracks “T” is formed in the inner surface of the outer tube 212”).
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Aneas as applied to claim 1 above, and in further view of Kovelman (US 5,964,731).
With regards to claim 4, the needle safety system of Evans and Aneas teaches the claimed invention of claim 1, however, Evans is silent with regards to a retention rib extending from an inner surface of the cap.
Nonetheless, Kovelman teaches (Figs. 1-17) a retention rib (58) extending from an inner surface of the cap (20) (See Examiner annotated Fig. 16, below, hereinafter referred to as Fig. B).

    PNG
    media_image2.png
    350
    521
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cap of the needle safety system of Evans and Aneas with a teaching of Kovelman such that a retention rib extends from an inner surface of the cap. One of ordinary skill in the art would have been motivated to make this modification, in order to inhibit the collar/slidable needle cover from sliding over the needle prematurely until after the cap is removed (See Col. 7, lines 37-41).
With regards to claim 20, the needle safety system of Evans and Aneas teaches the claimed invention of claim 1, and Evans further teaches (Figs. 16-27) that the collar (214) comprises a multi-part collar having an inner collar (220) configured to be coupled to a syringe hub (205) of the syringe (202) (See [0075] “the distal end 202a of the barrel 202 is configured as a tapered hub 205” and [0079] “the collar 214…a generally cylindrical inner body 220 fixedly attachable to the distal end 202a of the barrel 202”) and an outer collar (230) rotatably coupled to the inner collar (See [0079] “a generally cylindrical outer body 230 which surrounds the inner 
wherein the sleeve (212) is a cylindrical sleeve (See Fig. 18 and [0078] “The outer tube 212 is preferably fabricated from a polymeric material as two molded first and second semi-cylindrical piece parts 213a, 213b, each a mirror image of the other”. Fig. 18 shows the guide track T formed in the sleeve 212.) and the torqueable compression spring (216) is coupled to the cylindrical sleeve and the outer collar (See Fig. 17, which shows the torqueable compression spring coupled to the cylindrical sleeve and the outer collar), 
wherein the cylindrical sleeve (212) is configured to extend over a cannula (203) of the syringe when the guide pin is located in the guide pin retention portion (T1) (See [0087] “Referring to FIG. 24, the cannula 203 is in the cannula shield 204 and entirely within the outer tube 212 when the collar 214 is attached to the distal end 202a of the barrel 202 and the collar pin 218 is in a pre-injection position (i) in the track "T".”), and wherein a torque imparted by the torqueable compression spring (216) on the collar (214) and the sleeve rotates the collar relative to the sleeve advancing the guide pin in the guide track in the guide pin biasing direction into the travel portion (T2) (See [0078] “A biasing member 216, such as a coil spring,…biases the outer tube 212 in a distal direction away from the user” and [0089] “The first-track-segment first portion T1A extends axially from the pre-injection position (i) toward the full-insertion position (ii)” wherein the full-insertion position contains the travel portion as shown in Fig. 24) of the guide track preventing movement of the guide pin in the direction opposite to the guide pin biasing direction (See the rejection of claim 1 above wherein the modification made in view of Aneas teaches the torque of the torqueable compression spring preventing movement of the guide pin in the direction opposite to the guide pin biasing direction).

Nonetheless, Kovelman teaches (Figs. 1-17) the cap (20) including, a retention rib (58), wherein the guide pin (40) is located in the guide pin retention portion (See Examiner annotated Fig. 12 below, hereinafter referred to as Fig. C; wherein the guide pin retention portion is the bottom of the slanted channel 46 as annotated in Fig. B below) and abuts the retention rib (See Col. 6, lines 2-4 “the twist tabs 40 are angularly positioned relatively close to the support tabs 38” and Col. 7, lines 30-41 “the lock tabs 58 to enter and be retained in the channel of the stationary supports 28 of the needle base 12 and to contact the top of the support tabs 38…Once the lock tabs 58 are positioned in the channel of the stationary supports, the slidable needle cover 16 is inhibited form sliding up over the needle 14 prematurely until after the protective needle cap 20 is removed”).

    PNG
    media_image3.png
    337
    290
    media_image3.png
    Greyscale

.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Aneas as applied to claim 6 above and in further view of Guerrero et al. (US 2007/0256827; hereinafter Guerrero)
With regards to claim 7, the needles safety system of Evans and Aneas teaches the claimed invention of claim 6, however, Evans is silent with regards to the outer collar having an accordion portion.
Nonetheless, Guerrero teaches (Figs. 6-7) the outer collar (24) having an accordion portion (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer collar of the safety system of Evans and Aneas with a teaching of Guerrero such that the outer collar has an accordion portion. One of ordinary skill in the art would have been motivated to make this modification, as incorporating an accordion portion/interconnecting portion allows the outer collar/compliant ring to expand as force is applied to the outer collar/compliant ring (See [0045] of Guerrero).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/
Examiner, Art Unit 3783                                                                                                                                                                                            /NILAY J SHAH/Primary Examiner, Art Unit 3783